Sognier, Judge.
Pursuant to the order of the Supreme Court of Georgia (245 Ga. 734 (1980)) the opinion of this court in the above-captioned case, 152 Ga. App. 608 (264 SE2d 26) (1979) is vacated and the opinion of the Supreme Court is made the judgment of this court. Accordingly, the judgment of the trial court as to Hames Trucking Company is affirmed, and the judgment of the trial court as to Ryder Truck Lines, Inc. is reversed.

Judgment affirmed in part and reversed in part.


Deen, C. J., and Birdsong, J, concur.